Case: 5:19-cv-00192-JMH-MAS Doc #: 51 Filed: 10/14/20 Page: 1 of 1 - Page ID#: 1218



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON


  RORY SNOWDEN,                          )
                                         )
        Plaintiff,                       )                  Case No.
                                         )            5:19-cv-192-JMH-MAS
  v.                                     )
                                         )                  JUDGMENT
                                         )
  SCHNEIDER ELECTRIC USA, INC.,          )
                                         )
        Defendant.                       )

                                        ***

       Consistent with the Order entered this date, and pursuant to

 Rule 58 of the Federal Rules of Civil Procedure, it is hereby

 ORDERED and ADJUDGED as follows:

       (1) This matter is DISMISSED WITH PREJUDICE;

       (2) This action is DISMISSED and STRICKEN from the Court’s

 docket; and

       (3) This is a FINAL and APPEALABLE judgment, and there is no

 just cause for delay.

       This 14th day of October, 2020.




                                         1
